



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Lock, 2019 ONCA 470

DATE: 20190606

DOCKET: C65424

Feldman, van Rensburg and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Gregory William Lock

Appellant

Gregory Lock, in person

Michael Fawcett, for the respondent

Heard: June 3, 2019

On appeal from the conviction entered on September 20,
2017 and the sentence imposed on September 20, 2017 by Justice Charbonneau of
the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant seeks another adjournment to retain Mr. Murphy but Mr.
Murphy advised the Crown that he has not been retained and doesnt expect to
be. In those circumstances, there is no basis to consider a further
adjournment. Duty counsel is not in a position to assist the appellant. He
advised the court that he is abandoning the appeal.

[2]

The appeal is dismissed as abandoned.


